Turney, J.,
dissented, as follows:
I cannot agree to the opinion of the majority of the court in its construction of sec. 14, art. 6 of the Constitution.
I understand the language of that article to confer upon juries the exclusive power of assessing fines exceeding fifty dollars.
It is plain and unambigious the word “laid,” as employed, means imposed as a burden, suffering, or punishment, and the sentence should, in my opinion, be construed to mean, no fine or pecuniary punishment shall be imposed on any citizen of this State that shall exceed fifty dollars unless it shall be assessed by a jury, etc.
Under the statute before us the Legislature has taken from the jury, as well as the court, all discretion, and fixed a fine alike, to all eases of the class defined, without regard to circumstances of mitigation or excuse. It has “laid” the fine, and the court is a mere mechanical instrument for the execution of its judgment if the majority opinion is correct.
The power of a Legislature is confined to creating or defining offenses punishable by fine; the execution of the laws thus made is for the courts and juries. The attempt on the part of a Legislature to do more is both an assumption of power not delegated, but by the clause of the Constitution in question expressly forbidden, and also an attempt to delegate that assumed power, as it must be that the court that proposes to follow the statute must pronounce judgment for the *488fine, order the defendant into custody until it is secured, and by the same judgment order execution to issue for its collection. Such judgment is absolutely necessary to the execution of the law, until it has “laid” or imposed the fine it cannot be collected, and is, in fact, no punishment assessed against the particular citizen.
The makers of the Constitution recognized the fact that no power in the land could enforce the law against crime except the courts, hence we find this ordinance under the head “judicial department.”